MEMORANDUM **
Tony R. Whittaker appeals pro se from the district court’s order dismissing his civil rights action as frivolous and designating him a vexatious litigant. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.1996), and we affirm.
The district court did not err in dismissing Whittaker’s action as frivolous because his Second Amended Complaint, like its predecessors, did not contain the “short and plain” statement of the claims for relief that is required by Fed.R.Civ.P. 8. See McHenry, 84 F.3d at 1177-78; see also Neitzke v. Williams, 490 U.S. 319, 325, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989) (“ ‘[F]rivolous,’ when applied to a complaint, embraces not only the inarguable legal conclusion, but also the fanciful factual allegation.”).
The district court did not abuse its discretion in issuing a vexatious litigant order. Whittaker was given notice and opportunity to oppose the pre-filing order, the district court specified Whittaker’s history of frivolous and burdensome filings, and its order was narrowly tailored to remedy Whittaker’s particular abuses. See De Long v. Hennessey, 912 F.2d 1144, 1147-49 (9th Cir.1990).
AFFIRMED

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.